internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc dom p si 4-plr-102705-00 date date legend trust trust trust successor trustee spouse husband child child child attorney date date date state dear this is in response to your letter dated date and prior correspondence in which you requested rulings regarding the gift and generation-skipping_transfer_tax consequences resulting from a proposed modification of trust on date spouse and husband trustors created an irrevocable_trust trust spouse was designated as trustee of trust and trust and trust discussed below and currently serves in that capacity on date the successor trustee a corporate trustee declined to act as successor trustee of trust on date trustors’ petitioned superior court of state to appoint an individual as successor trustee and the court approved the appointment of plr-102705-00 successor trustee it is represented that all of the property transferred to trust at the time is was created and funded consisted of spouse’s one-half interest in the community_property held by spouse and husband it is further represented that all of property transferred to trust at the time it was created and funded consisted of husband’s one-half interest in the community_property held by husband and spouse paragraph i of trust provides that property is to be divided into two equal trusts trust and trust for the primary benefit of spouse during spouse’s life trust is to consist of spouse’s one-half community interest in certain property upon spouse’s death the then remaining property of trust is to be divided into separate trusts for the benefit of trustors’ descendants paragraph ii of trust provides that the net_income of trust be distributed in monthly or other convenient installments to spouse during life in addition spouse is entitled to withdraw any amount at any time from the principal of trust the trustee has the absolute discretion to pay and distribute the principal to spouse or any of trustors’ descendants for their proper support education medical treatment maintenance comfort or care upon the death of spouse trust is to terminate and the then remaining principal together with any undistributed_income is to be distributed to such person or persons including spouse’s estate as spouse appoints by will if spouse partially or wholly fails to exercise this power_of_appointment any unappointed amount of trust including any undistributed_income is to become part of trust and distributed in accordance with paragraph iii paragraph iii of trust provides that the trustee is to distribute to spouse all of the income and so much of the principal of trust as the trustee in its discretion determines to be proper for spouse’s support medical treatment maintenance comfort care having due regard to spouse’s other income and resources however spouse acting as trustee may not make distributions to spouse out of principal of trust the trustee may also distribute principal to any of descendants of trustors for their proper support education medical treatments maintenance comfort or care however spouse acting as trustee may only make these distributions to those persons to whom spouse owes no obligation of support paragraphs iii and of trust provide that upon the death of spouse the then remaining principal and any undistributed_income of trust is to be divided in equal shares for the benefit of the surviving children of trustors and for the issue of any deceased child by right of representation each share is to be held as a separate trust for the benefit of a child as follows a net_income is to be distributed in monthly or other convenient installments but not less frequently than in annual installments to the child during his or her lifetime b the trustee has the absolute discretion to make distributions to the child out of principal for the child’s proper support education medical treatment maintenance comfort or care c upon the death of the child the balance of the then remaining principal and any undistributed_income of trust is to be divided in shares for the then living issue of the child by right of representation and d if none of the issue survive the child the balance of the principal and any undistributed_income of trust is to be distributed to the then living issue of trustors by right of representation free and clear of all trusts provided however that any share which would otherwise be distributed to a person for whom a_trust created is then in existence is to be added to the trust and distributed as a part of that trust plr-102705-00 paragraphs iii and of trust provide that if any of the grandchildren of trustors for whom a share has been set_aside under paragraphs iii and attains age of his or her share is to be delivered to him or her free and clear of all trusts age of his or her share is to be delivered to him or her free and clear of all trusts age all of the share is to be delivered to him or her free and clear of all trusts each share of the trust set_aside for the benefit of any of the grandchildren of trustors under paragraphs iii and except any portion of such share distributed to a grandchild free and clear of all trusts as provided in paragraph is to be distributed as follows a until each of the grandchildren for whom a_trust has been established attains age the trustee is to pay grandchild so much of the net_income for the proper health support maintenance education comfort or care to grandchild the balance of net_income if any is to be accumulated by the trustee and added to the principal of grandchild’s trust upon each of grandchildren attaining age trustee is to pay currently to grandchild all of the net_income from his or her trust until grandchild attains age or dies whichever event is first to occur b when any grandchildren for whom a_trust has been established attains age of the then balance of the principal and accumulated income of his or her trust is to be delivered to him or her free and clear of all trusts age of the then balance is to be delivered to him or her free and clear of all trusts age all of the then balance of principal and accumulated income is to be delivered to him or her free and clear of all trusts c the trustee has the absolute discretion to make distributions to child out of principal for child’s proper support education medical treatment maintenance comfort or care d if at any time any trust contains less than dollar_figure the trustee may terminate trust and distribute the principal and accumulated income if any to the grandchild entitled to the distribution e if any grandchild for whom a_trust has been established dies prior to age the trustee is to set_aside all of the then balance of the principal and accumulated income of the deceased grandchild’s trust in equal shares for the benefit of his or her surviving issue if any by right of representation each share set_aside constitutes a separate and distinct trust and is to be distributed in the same manner as the other trust established under paragraphs iii and of trust if a grandchild leaves no surviving issue then the balance of his or her trust is to be delivered to grandchild’s then living brothers and sisters and the issue of any deceased brother or sister by right of representation in equal shares or if the grandchild leaves no brothers or sisters or their issue surviving then to the then living issue of trustors by right of representation provided that any share which would otherwise be delivered to any person for whom a_trust is created and is then in existence is to be added to and become part of the trust to held administered and distributed as part of that trust and f unless sooner terminated each of the trusts provided for in paragraph iii will cease to terminate on the date which i sec_21 years after the date of dearth of the last survivor of trustors and their issue living at the date of trust upon termination the entire principal of each of the trusts together with any accumulated income is to be distributed to the income beneficiaries for whom the property is then held in trust in proportion to their interests in income at that time paragraph iii provides that if upon termination or failure of any trust because there is no issue of trustors then living the entire balance of the trust is to be distributed to the heirs-at- law of trustors determined by the laws of succession of state then in effect relating to community_property and as if their simultaneous deaths had occurred upon the termination or failure of the trust plr-102705-00 spouse in her capacity as trustee proposes to file another petition in the superior court of state to modify the successor trustee provisions the petition proposes that if spouse ceases to act as trustee of trust child is to be appointed successor trustee of trust and each trust created under trust if child fails or ceases to act as successor trustee child is to be appointed successor trustee of trust and each trust created under trust if child fails or ceases to act as trustee child is to be appointed successor trustee of trust and each trust created under trust and if child fails or ceases to act as trustee attorney is to be appointed successor trustee of trust and each trust created under trust in addition the trustee or any party in interest will be authorized to petition the court for appointment of a trustee who is not related or subordinated to trustors the trustee-beneficiary or any descendants of trustors within the meaning of sec_672 of the internal_revenue_code for the purpose of effecting the exercise of any power described in section c of the state probate code which that section prohibits the trustee from exercising it is represented that no additions have been made to trust after date in section of the state probate code was amended effective date section c provides in part that unless a settlor or a testator clearly indicates that a broader power is intended by express reference to this section a person who is a beneficiary of a_trust that permits the person as trustee or co-trustee to make discretionary distributions of income or principal to or for the benefit of himself or herself may exercise that power in his or her favor only to provide for his or her health education support or maintenance within the meaning of sec_2041 and sec_2514 of the internal_revenue_code section e provides in part that section16081 c applies to any irrevocable_trust created under a document executed before date unless the parties_in_interest elect affirmatively not to be subject_to the application of subdivision c through a written instrument delivered to the trustee the election shall be made on or before the latest of date or three years after the date on which the trust became irrevocable it is represented that none of the interested parties elected out of this provision by date with respect to trust the following rulings have been requested under section of the state probate code if child child and child act as trustee of any trust created under trust these persons will not possess a general_power_of_appointment under sec_2041 or sec_2514 of the internal_revenue_code with respect to the trust the proposed modification will not cause trust to lose status under section of the tax_reform_act_of_1986 as exempt from the application of the generation-skipping_transfer_tax under chapter of the code ruling_request sec_2501 of the code imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible plr-102705-00 sec_2514 provides that for gift_tax purposes the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing the power sec_2514 provides the term general_power_of_appointment means a power that is exercisable in favor of the individual possessing the power possessor his estate his creditors or the creditors of his estate however a power to consume invade or appropriate property for the benefit of the possessor that is limited by an ascertainable_standard relating to the health education support or maintenance of the possessor is not a general_power_of_appointment sec_2514 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of the power to the extent that the property that could have been appointed by exercise of the lapsed power during the calendar_year exceeds the greater of dollar_figure or percent of the aggregate value of the assets out of which the exercise of the lapsed powers could be satisfied sec_25_2514-1 of the gift_tax regulations provides that the term power_of_appointment includes all powers that are in substance and effect powers of appointment regardless of the nomenclature used in creating the power and regardless of local property law connotations if a_trust instrument provides that the beneficiary may appropriate or consume the principal of the trust the power to consume or appropriate is a power_of_appointment similarly a power given to a donee to affect the beneficial_enjoyment of trust property or its income by altering amending or revoking the trust instrument or terminating the trust is a power_of_appointment further a power in a donee to remove or discharge a trustee and appoint himself may be a power_of_appointment for example if the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and another person has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself that person is considered as having a power_of_appointment sec_25_2514-1 provides that a power to consume invade or appropriate income or corpus or both for the benefit of the possessor of the power that is limited by an ascertainable_standard relating to health education support or maintenance of the possessor is by reason of sec_2514 not a general_power_of_appointment a power to use property for the comfort welfare or happiness of the holder is not limited by the requisite standard sec_25_2514-3 provides that if a trustee has in his capacity as trustee a power that is considered a general_power_of_appointment the trustee's resignation or removal as trustee will be considered a lapse of his power for purposes of sec_2514 sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive plr-102705-00 sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent his estate his creditors or the creditors of his estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited to the health education support or maintenance of the decedent is not deemed to be a general_power_of_appointment sec_2041 provides that the lapse of a power_of_appointment created after date is considered a release of the power while federal_law controls what rights or interests shall be taxed after they are created creation of legal rights and interests in property such as the breadth and scope of a power_of_appointment over the corpus of a testamentary_trust is a matter of state law uniited states v pelzer 312_us_399 1941_1_cb_441 309_us_78 1940_1_cb_229 as stated above section c of state probate code provides generally that a person who is a beneficiary of a_trust that permits the person as trustee or cotrustee to make discretionary distributions of income or principal to or for the benefit of himself or herself may exercise that power in his or her favor only to provide for his or her health education support or maintenance within the meaning of sec_2041 and sec_2514 of the code revproc_94_44 1994_2_cb_683 sets forth the service's position regarding the transfer_tax consequences of the enactment of florida statutes annotated sec_737 a under this statute any fiduciary power conferred upon a trustee to make discretionary distributions of either principal or income to or for the trustee's own benefit cannot be exercised by the trustee except to provide for that trustee's health education maintenance or support as described in sec_2041 and sec_2514 the statute was effective with respect to trusts that were irrevocable on or after date pursuant to the revenue_procedure the service will not treat the statute as causing the lapse of a general_power_of_appointment for purposes of sec_2041 and sec_2514 where the scope of a fiduciary power held by a beneficiary was restricted as a result of the statute we conclude that under section c of state probate code if child child or child becomes a trustee of trust or any trust created under the terms of trust such child will not possess a general_power_of_appointment with respect to such trust for purposes of sec_2041 and sec_2514 as a result of the trustee invasion power requested ruling sec_2601 imposes a tax on every generation-skipping_transfer made by a transferor to a skip_person a person assigned to a generation that i sec_2 or more generations below the generation assignment of the transferor after date section a of the tax_reform_act_of_1986 tra of provides that the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after october however under b a of the tra of and sec_26 b i of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered an irrevocable_trust unless the settlor plr-102705-00 possessed a power that would have caused the trust to be included in the settlor’s gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26 b v provides that where any portion of a_trust remains in the trust after the release exercise or lapse of a general_power_of_appointment and the release exercise or lapse is treated to any extent as a taxable transfer for estate and gift_tax purposes the value of the corpus subject_to the power is treated as an addition to the trust after date a modification of a_trust that is otherwise exempt for purposes of chapter and the applicable regulations will generally result in a loss of exempt or grandfathered status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust we conclude that the proposed modification of the successor trustee provisions will not change the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of trust further as discussed above neither child child or child will possess a general_power_of_appointment over trust corpus if she becomes trustee thus we conclude that the proposed modification will not cause trust to lose any status under section of the tax_reform_act_of_1986 as exempt from application of generation-skipping_transfer_tax under chapter of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code the rulings contained in this letter are directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file a copy of this letter is being sent to trustee of trust sincerely yours george l masnik chief branch enclosure copy for sec_6110 purposes cc
